Pfeifer, J.,
dissenting.
{¶ 29} The majority holds that there is no final appealable order in this case and that even if there were a final order, the issue presented by Cincinnati Gas & Electric (“CG&E”) is moot. I disagree with both of those holdings, especially in regard to mootness.
{¶ 30} I would hold that Indian Hill’s request that the commission order CG&E to provide the village with its customer information was separate from the application that CG&E had pending before the commission at that time. In essence, the village’s request constituted a separate complaint. In no way did the commission rely upon any issue pending in CG&E’s application in reaching its decision. The commission held no hearing. The village got all that it asked for, without having to wait until the resolution of CG&E’s underlying action to receive the full measure of the relief it sought. The village got more than a judgment — it also got its remedy. The commission’s order was final, and CG&E should have had the opportunity to appeal it.
{¶ 31} Especially disturbing is this court’s finding that the issue is moot because CG&E has already provided the customer information to the village. This holding feeds into what increasingly appears to be the commission’s belief that its decisions are not reviewable. See State ex rel. Consumers’ Counsel v. Pub. Util. Comm., 102 Ohio St.3d 301, 2004-Ohio-2894, 809 N.E.2d 1146, ¶ 24 (Pfeifer, J., dissenting). Herein, the commission dismisses the idea that it has accountability for its orders, right or wrong, by arguing that it cannot “unring the bell.” I view the institutional arrogance of the commission to be a continuing *405problem and one that could be dealt with by addressing the legitimate issues raised by parties in cases like these. The bell needs to be answered, not unrung.
Paul A. Colbert and John J. Finnigan Jr., for appellant.
■Tim Petro, Attorney General, Duane W. Luckey, Thomas G. Lindgren, and Thomas W. McNamee, Assistant Attorneys General, for appellee.
Janine L. Migden-Ostrander, Ohio Consumers’ Counsel, Kimberly W. Bojko, Jeffrey L. Small, and Larry S. Sauer, Assistant Consumers’ Counsel, urging affirmance for amicus curiae, Ohio Consumers’ Counsel.